TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00175-CR
					NO. 03-04-00178-CR


Robert Joe Donaldson, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT

NO. 8931 & 9233, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant's second motion for extension of time to file brief is granted.  Appellant's
counsel, Mr. Eddie G. Shell, is ordered to tender a brief in this cause no later than November 15,
2004.  No further extension of time will be granted.
It is ordered October 21, 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish